.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Since Claim 8 is dependent from claim 1 (which cites limitations referring to reflectivity differences) it would be drawn to the embodiment shown and described with reference to Figure 8.  However, Fig. 8 does not disclose the limitations of Claim 8, specifically wherein the optical adjusting layer 122B comprise a Bragg reflector.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6-7, 10-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2021/0104697) in view of Furugori (US 2007/0272921).	Claim 1, Ohsawa discloses (see annotated Fig. 49B below) an illumination apparatus, comprising: 	a transparent substrate (2200, substrate since light transmitted through it would be transparent, Para [0217]), having a first region (2222R, region, Para [0230])  and a second region (2222B, region, Para [0230]) adjacent to each other (2222R and 2222B are adjacent to each other); 	a electroluminescence structure (2101/2103/2104/2106/2108, electrodes/light-emitting units, Para [0217], hereinafter “EL”), disposed on the transparent substrate (EL disposed on 2200), wherein the electroluminescence structure (EL) comprises: 	a first electrode (2104, electrode, Para [0217]), disposed in the first region (2104 disposed in 2222R) ; 	an optical adjusting layer (2101, electrode, Para [0217]), disposed in the second region (2101 disposed in 2222B); 	an organic electroluminescence layer (2140, light-emitting layer, Para [0219]), disposed above the first electrode and the optical adjusting layer (2140 is disposed above 2104 and 2101), wherein the optical adjusting layer is disposed between the organic electroluminescence layer and the transparent substrate (2104 is between 2140 and 2220); and 	a common electrode (2102, electrode, Para [0217]), disposed above the organic electroluminescence layer (2102 is disposed above 2140); 	wherein a first portion (P1) of the electroluminescence structure includes the first electrode disposed in the first region (P1 includes 2104 disposed in 2222R), a first portion of the organic electroluminescence layer disposed in the first region (P1 includes portion of 2140 disposed in 2222R, hereinafter “o1” and a first portion of the common electrode disposed in the first region (P1 includes portion of 2102 in 2222R, hereinafter “c1”), the first portion of the organic electroluminescence layer is disposed above the first electrode (o1 is above 2104), and the first portion of the common electrode is disposed above the first portion of the organic electroluminescence layer (c1 is above o1); 	a second portion (P2) of the electroluminescence structure includes the optical adjusting layer disposed in the second region (P2 includes 2101 in 2222B), a second portion of the organic electroluminescence layer disposed in the second region (P2 includes portion of 2140 disposed in 2222B, hereinafter “o2”) and a second portion of the common electrode disposed in the second region (P2 includes portion of 2102 in 2222B, hereinafter “c2”), the second portion of the organic electroluminescence layer is disposed above the optical adjusting layer (o2 is disposed above 2101), and the second portion of the common electrode is disposed above the second portion of the organic electroluminescence layer (c2 is disposed above o2); 	wherein the optical adjusting layer is configured to drive the second portion of the organic electroluminescence layer disposed in the second region (since 2101 is an electrode it would drive o2 in 2222B). 
Ohsawa does not explicitly disclose an opposite substrate, wherein the electroluminescence structure is disposed between the transparent substrate and the opposite substrate; a first light beam emitted from the first portion is dispersed in a wide angular range, and a second light beam emitted from the second portion is concentrated in a narrow angular range, and a reflectivity of the optical adjusting layer is greater than a reflectivity of the first electrode.	However, Ohsawa discloses (Fig. 51) another substrate (2652, substrate, Para [0618]) over a light-emitting element 20, Para [0618]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the top substrate of Ohsawa to the bottom emission of the first embodiment as it seals the device for protection (Para [0618]).	As a result EL of Fig. 49B would be disposed between 2200 and added 2652 of Fig. 51.	Furthermore, Furugori disclose (Fig. 3) that two areas of a light emitting device (2B and 2R) may have electrodes with different materials (22B of 2B may be IZO with aluminum, Para [0047] and 22R of 2R may be formed of IZO with gold, Para [0047]) which causes different reflectivity (Para [0022] – [0025]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a higher reflective electrode as it allows for emission at a peak wavelength for the desired color (Furugori, Para [0022]-[ 0025])	With respect to the limitation “a first light beam emitted from the first portion is dispersed in a wide angular range, and a second light beam emitted from the second portion is concentrated in a narrow angular range,” examiner notes that this effect is attributed to certain features of the optical adjusting layer. In particular Applicant’s specification Para [0051-0052) discuss the mechanism by which the optical adjusting layer results in the narrower beam. It appears from this portion of Applicant’s specification that the effect is caused by a greater reflection of 122 compared to 121 which leads to a concentrated beam in a narrow range. 	Thus under broadest reasonable interpretation (BRI) since Furugori discloses the structural feature of a larger reflective electrode layers in comparison to other (Para [0022] – [0023]) it would also demonstrate the claimed narrow angular range. 

    PNG
    media_image1.png
    630
    912
    media_image1.png
    Greyscale
	Claim 6,  Ohsawa in view of Furugori discloses the illumination apparatus according to claim 1.	Ohsawa discloses (see annotated Fig. 49B above) wherein the optical adjusting layer (2101) comprises a metal layer (2101 may be metals, Para [0303]).	Claim 7,  Ohsawa in view of Furugori discloses the illumination apparatus according to claim 1.	Ohsawa discloses (see annotated Fig. 49B above) wherein the optical adjusting layer comprises a refractivity layer (2101 may comprise a high refractive index material to improve light extraction efficiency, Para [0308] – [0309], hereinafter “refract”), wherein a refractivity of the refractivity layer is greater than a refractivity of the transparent substrate (since transparent layers have lower refractive index, the transparent substrate 2220 would have lower refractivity than refract).
Claim 10,  Ohsawa in view of Furugori discloses the illumination apparatus according to claim 1.	Ohsawa discloses (see annotated Fig. 49B above) wherein a material of the optical adjusting layer and a material of the first electrode are different (2101 and 2104 may have different materials stacks to achieve a desired optical path length and desired wavelength emission, Para [0312]).	Claim 11,  Ohsawa in view of Furugori discloses the illumination apparatus according to claim 1.	Ohsawa discloses (see annotated Fig. 49B above) wherein the optical adjusting layer comprises a metal layer (2101 may comprise a metal, Para [0302]), and the first electrode comprises a transparent conductive layer (2104 may comprise ITO which is transparent conductive layer, Para [0305]).
	Claim 12,  Ohsawa in view of Furugori discloses the illumination apparatus according to claim 1.	Ohsawa discloses (see annotated Fig. 49B above) wherein a thickness of the optical adjusting layer is smaller than a thickness of the first electrode (2101 has a smaller thickness than 2104 seen by Fig. 49B and table 19).	Claim 15,  Ohsawa in view of Furugori discloses the illumination apparatus according to claim 1.	Ohsawa discloses (see annotated Fig. 49B above) wherein the second light beam emitted from the second region is more directional than the first light beam emitted from the first region (Since the instant application states in Para [0051] –[0053]) that directionality depends on narrowness of light beam, the second light beam in 2222B would be more directional that first light beam in 2222R).	Claim 16,  Ohsawa in view of Furugori discloses the illumination apparatus according to claim 1.	Ohsawa discloses (see annotated Fig. 49B above) wherein the first portion of the organic electroluminescence layer (o1) disposed in the first region (o1 in 2222R) receives a first electrical signal (as shown in Fig. 4A, the light-emitting device receives a signal from 608, Para [0352]), the second portion of the organic electroluminescence layer (o2) disposed in the second region receives a second electrical signal (the full device receives the signal from 608, Para [0352]) , the first electrical signal is substantially identical to the second electrical signal (one signal is applied to the whole device, Para [0352] – [0353]), the first region has a first light intensity and the second region has a second light intensity in a direction perpendicular to the transparent substrate, and the second light intensity is greater than the first light intensity (since light beam in 2222B is more directional then light beam in 2222R, light intensity of 2222B would be greater than 2222R, see claim 15 for discussion on directionality).	Claim 17,  Ohsawa in view of Furugori discloses the illumination apparatus according to claim 1.	Ohsawa in view of Furugori does not explicitly disclose an image sensing element, configured to receive an external image; and a processing and control element, electrically connected between an image sensing element and the electroluminescence structure, wherein the first portion of the organic electroluminescence layer is disposed in the first region, the second portion of the organic electroluminescence layer is disposed in the second region, and the processing and control element determines a first electrical signal input to the first portion of the organic electroluminescence layer and a second electrical signal input to the second portion of the organic electroluminescence layer according to the external image.	However, Ohsawa discloses (Figs. 4A and  10A) a multihouse terminal 3500 with an image sensor 3504 which displays an external image (Para [0443]) circuitry connecting the sensor to the light emitting device (Fig. 4A, Para [00443]) where different signal inputs will invoke different portions of the device based on the color (i.e. red vs green).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the apparatus of Ohsawa to be combined with a sensor device for receiving external signals and displaying them as it is a common structure for devices like cameras and phones (Ohsawa, Figs. 8A-10C).	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2021/0104697) in view of Tyan (US 2004/0140757).	Claim 13, Ohsawa in view of Furugori discloses the illumination apparatus according to claim 1.	Ohsawa discloses (see annotated Fig. 49B above) wherein there is a first optical resonant cavity between the common electrode and the first electrode located in the first region (area between 2102 and 2104 in 2222R is considered first optical resonant cavity, Para [0314], hereinafter “first cavity”), there is a second optical resonant cavity between the common electrode and the optical adjusting layer located in the second region (area between 2102 and 2104 in 2222B is considered second optical resonant cavity, Para [0314], hereinafter “second cavity”).	Ohsawa in view of Furugori does not explicitly disclose a resonance strength of the second optical resonant cavity is greater than a resonance strength of the first optical resonant cavity.	However, Tyan discloses the strength of the resonance is dependent on the distance between the emitting layer and top electrode (Para [0046]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the second cavity of Ohsawa (second cavity) would have a greater strength than the first cavity (first cavity) as the distance in second cavity is greater than the first cavity (See Fig. 49B of Ohsawa).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kuma (US 2008/0272690) discloses (Fig. 1) pixel regions with different colors green, red, and blue having different angular beams (Para [0043]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819